Case: 4:16-cv-01320-NAB Doc. #: 94 Filed: 03/11/21 Page: 1 of 1 PageID #: 1849




                           STATUS CONFERENCE MINUTES


DATE: March 11, 2021

CASE NO.: 4:16-cv-1320-NAB

CASE SHORT NAME: Quraishi, et al. v. St. Charles County, Missouri, et al.

JUDGE:    Nannette A. Baker

DEPUTY CLERK: n/a


PARTIES PRESENT               IN PERSON             BY TELEPHONE       ✔    BY VIDEO


CONFERENCE HELD IN:           CHAMBERS              COURTROOM          ✔    OTHER


COURT REPORTER PRESENT:           YES      ✔   NO


PROCEEDINGS COMMENCED:             9:57 a.m.             CONCLUDED: 10:13 a.m.
